DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: isolation component in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The isolation component appears to be any of the examples listed in ¶27 of the PG Pub of the present application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 7 and 18 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the amplifier selects the voltage. Does the amplifier itself somehow select the voltage or is it just that the amplifier is chosen or made to the specifications that use a certain voltage?
Claim 2 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the 0 volts replaces the potential of a user’s body. The potential of the body is typically zero but the claim language is not clear about whether these two things are the same.
Claims 10, 11 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if the dual supply voltage recited in the claim is different than the dual supply voltage recited in claim 118.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8-12, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. US 2014/0249397.
Regarding claim 1, Lake discloses a surface electromyography (sEMG) system comprising: a pair of dry sEMG electrodes ([FIG2] 230 and 231); and amplification circuitry comprising a first differential amplifier configured to be powered from dual-supply voltages ([FIG2] amp in 201), wherein a first sEMG electrode of the pair of dry sEMG electrodes is DC-coupled to a positive input terminal of the first differential amplifier and a second sEMG electrode of the pair of dry sEMG electrodes is DC-coupled to a negative input terminal of the first differential amplifier ([FIG2]. Lake does not disclose wherein the amplification circuitry is In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Lake discloses the resistors ([FIG2] R1 and R2)
Regarding claims 9 and 10, Lake discloses the amplification circuitry further comprises: a second differential amplifier having an input coupled to an output terminal of the first differential amplifier ([FIG2] amp in 203).  
Regarding claims 11 and 20, Lake discloses using a dual-supply differential amp ([FIG2]). 
Regarding claims 12 and 19, Lake discloses the second differential amplifier is AC- coupled to the output terminal of the first differential amplifier ([FIG2]).  
Regarding claim 14, Lake discloses the amplification circuitry further comprises: a third differential amplifier having an input coupled to an output of the second differential amplifier ([FIG2] third amplifier in 203).  
Regarding claim 15, Lake discloses at least one processor wherein the at least one processor is configured to perform digital signal processing ([¶38]) but does not disclose the analog-to-digital converter ([¶38])



Claim 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 3580243 in view of Van Der Reijden US 2010/0249635.
Regarding claim 1, Johnson discloses a surface electromyography (sEMG) system comprising: a pair of dry sEMG electrodes ([FIG1] electrodes 12 and 14); and amplification circuitry comprising a first differential amplifier ([FIG1] amp 44), wherein a first sEMG electrode of the pair of dry sEMG electrodes is DC-coupled to a positive input terminal of the first differential amplifier and a second sEMG electrode of the pair of dry sEMG electrodes is DC-coupled to a negative input terminal of the first differential amplifier ([FIG1] electrode 12 is connected to the positive input terminal and electrode 14 is connected to the negative input terminal).  
Johnson does not disclose using a dual-supply differential amp. Reijden teaches using a dual supply differential amp ([FIG1] DA1 and DA2). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the differential amp of Reijden with the device of Johnson as it is simply combining prior art elements via known methods to yield predictable results.
Johnson does not specifically disclose the amplification circuitry uses the dual-supply voltages to match a common-mode voltage of the first differential amplifier to a voltage potential of a user’s body in order to avoid removal of a direct-current offset voltage introduced at an interface of the user’s skin and one or more of the first dry sEMG electrode and the second sEMG electrode. However, it would have been obvious to one having ordinary skill in the art prior to the time of filing to modify Johnson to include the appropriate input voltage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 2-4 and 18, Johnson does not specifically disclose the first differential amplifier is configured to have a common-mode voltage of approximately 0 volts or the first differential amplifier is configured to have an input impedance of at least one Giga Ohm or one Tera Ohm. However,  It would have been obvious to one having ordinary skill in the art prior to the time of filing to modify Johnson to include the appropriate input impedance and common mode voltage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 6, Johnson discloses the amplifier has a gain of less than 15 ([FIG1] the first amplifier has no gain).
Regarding claim 7, Reijden teaches the differential amplifier is a field effect transistor ([¶150])
Regarding claims 9 and 10, Johnson discloses the amplification circuitry further comprises: a second differential amplifier having an input coupled to an output terminal of the first differential amplifier ([FIG1] amplifier 24).  
Regarding claims 11 and 20, Johnson does not disclose using a dual-supply differential amp. Reijden teaches using a dual supply differential amp ([FIG1] DA1 and DA2). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the differential amp of Reijden with the device of Johnson as it is simply combining prior art elements via known methods to yield predictable results.
Regarding claims 12 and 19, Johnson discloses the second differential amplifier is AC- coupled to the output terminal of the first differential amplifier ([FIG1] amp 24).  
Regarding claim 13, Johnson discloses a gain of the second differential amplifier is larger than a gain of the first differential amplifier ([C4 L40-50] amp 24 has a gain of 31.6).  
Regarding claim 14, Johnson discloses the amplification circuitry further comprises: a third differential amplifier having an input coupled to an output of the second differential amplifier ([FIG1] amp 32).  
Regarding claim 15, Johnson discloses at least one processor wherein the at least one processor is configured to perform digital signal processing ([FIG1] 18) but does not disclose the analog-to-digital converter. Reijden teaches using an analog to digital converter ([¶168]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the converter of Reijden with the device of Johnson as it is simply combining prior art elements via known methods to yield predictable results.
Regarding claim 16, Johnson discloses the pair of dry sEMG electrodes are arranged on a wearable device configured to be worn on or around a body part of the user ([FIG1]).  
Regarding claim 17, Johnson does not disclose at least one isolation component configured to provide galvanic isolation between components of the sEMG system having digital data communication; and at least one isolated power supply configured to provide operating power to one or more of the components of the sEMG system isolated using the at least one isolation component.  Reijden teaches a galvanically isolated power supply ([¶21]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the supply of Reijden with the device of Johnson as it is simply combining prior art elements via known methods to yield predictable results.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 3580243 in view of Van Der Reijden US 2010/0249635 further in view of Lee US 2017/0188878.
Regarding claim 8, Johnson does not disclose the resistors. Lee teaches 12Attorney Docket No: C1527.70006US00a first resistor arranged between the first sEMG electrode and the positive input terminal of the first differential amplifier; and a second resistor arranged between the second sEMG electrode and the negative input terminal of the first differential amplifier ([¶56]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the resistors of Lee with the device of Johnson in order to stabilize the circuit ([¶56])

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection, Examiner respectfully disagrees. It is still not clear how the voltage applied to the differential amplifier is controlled. Does the amplification circuitry itself control the voltage being supplied to it?
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. The references do not specifically disclose selecting the recited voltage however it would have been obvious to one of ordinary skill in the art at the time of filing to try various voltages and discover the optimal workable range of voltages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaw et al. US 2013/0131538 teaches adjusting voltages based on a common mode ([¶159-163]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

 

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793